DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statement filed 10/13/2020 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
The abstract filed 10/13/2020 appears to be acceptable.

Claim Objections
Claims 16 and 17 are objected to because of the following informalities:  “the heat exchanger” lacks antecedent basis in each claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maryamchik et al. US 20140311479.

Re claim 1, Maryamchik teaches a solar receiver system, comprising:  a solar receiver (130; Figs. 1-2) having an inlet (at 120 [72]) and an outlet (into 140 [74]); and one or more particle flow control devices (120) disposed at the inlet of the solar receiver to control the temperature of a plurality of particles [8, 47, 48, 72, and 94].

Re claim 2, Maryamchik teaches claim 1.  Maryamchik further teaches a hopper (110) connected to the one or more particle flow control devices (120), the hopper discharging the plurality of particles [72].

Re claim 3, Maryamchik teaches claim 1.  Maryamchik further teaches wherein the particle flow control devices (120, Figs. 1-2) comprise a flow control member (a valve—[109]).

Re claim 4, Maryamchik teaches claim 3.  Maryamchik further teaches where in the flow control member comprises a slide gate device (“gate valve” as in [109] is considered to cover a class of devices including a slide gate device).

Re claim 5, Maryamchik teaches claim 1.  Maryamchik further teaches a storage bin (140, Figs. 1-2) having an inlet (from 130) and an outlet (at 156) and connected to the outlet of the solar receiver (130) [74].

Re claim 6, Maryamchik teaches claim 5.  Maryamchik further teaches a heat exchanger (150; Figs. 1-2) having an inlet (at 156) and an outlet (at 220) and connected to the storage bin (140).

Re claim 7, Maryamchik teaches claim 6.  Maryamchik further teaches one or more particle flow control devices (156, Figs. 1-2) disposed at the inlet of the heat exchanger (150) [49].

Re claim 10, Maryamchik teaches a solar receiver system, comprising: 
a heat exchanger (150, Figs. 1-2) comprising an inlet (at 156) and an outlet (at 

Re claim 11, Maryamchik teaches claim 10.  Maryamchik further teaches wherein the second medium is a working fluid for a power cycle [46 and 53-58].

Re claim 12, Maryamchik teaches claim 11.  Maryamchik further teaches wherein the working fluid is supercritical CO2 [57].

Re claim 13, Maryamchik teaches a solar receiver system, comprising: a solar receiver (130, Figs. 1-2) having an outlet (into 140); two or more storage bins (140; multiple as in [100]) for collecting and storing particles from the outlet; and one or more particle flow control devices (120, 156—Figs. 1-2, 156A-156D—Fig. 3) disposed at locations within the system to control the particle flow and temperatures [8, 47-49, and 94]. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 8-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maryamchik et al. US 20140311479 in view of Sakadjian et al. US 20160017869.

Re claim 8, Maryamchik teaches claim 1.  Maryamchik fails to teach wherein the one or more particle flow devices comprise a particle temperature measuring device.
Sakadjian teaches wherein the one or more particle flow devices comprise a particle temperature measuring device [46 and 48].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Maryamchik with “wherein the one or more particle flow devices comprise a particle temperature measuring device” as taught by Sakadjian, for the advantage of controlling the particle flow device (120) of Maryamchik (see [8, 47, 48, and 94]) based on a measured temperature of the particles heated by the solar receiver, in order to “maintain a constant temperature of the heated particles exiting the solar receiver” (see [8, 47, and 48] of Maryamchik) and to “achieve maximum allowable solids temperature leaving each area” (see [94] of Maryamchik).

Re claim 9, Maryamchik and Sakadjian teach claim 8.  Their combination further teaches wherein the particle temperature measuring device comprises one or more 

Re claim 20, Maryamchik (Figs. 1-2) teaches a method, comprising heating particles in a solar receiver (103, Figs. 1-2) in a solar receiver system and adjusting the flow of particles at least through one component of the system (with 120; see [8, 47, 48, and 94]).  Maryamchik does not teach measuring temperatures of the particles and secondary medium at one or more locations within the system; and adjusting the flow of particles at least through one component of the system based on the measured temperatures.
Sakadjian teaches measuring temperatures of the particles and secondary medium at one or more locations within the system; and adjusting the flow of particles at least through one component of the system based on the measured temperatures [46 and 48].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Maryamchik with “measuring temperatures of the particles and secondary medium at one or more locations within the system; and adjusting the flow of .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Maryamchik et al. US 20140311479 in view of Sakadjian et al. US 20160017869, and further in view of Hollis et al. US 20110203573.

Re claim 14, Maryamchik teaches claim 13.
Maryamchik fails to teach wherein the one or more particle flow control devices are controlled automatically by the measured particle temperature exiting the receiver.
Sakadjian teaches wherein the one or more particle flow control devices are controlled by the measured particle temperature exiting the receiver [46 and 48].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Maryamchik with “wherein the one or more particle flow control devices are controlled by the measured particle temperature exiting the receiver” as taught by Sakadjian, for the advantage of controlling the particle flow device (120) of Maryamchik (see [8, 47, 48, and 94]) based on a measured temperature of the particles 
Sakadjian fails to teach “automatically.”
Hollis teaches a typical controller that would be programmed for similar control schemes for automatic (i.e., computerized) control [67, 68, 73, 99, 118, 124, 196, and 298].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “automatically” as taught by Hollis with the system as taught by Maryamchik in view of Sakadjian, for the advantage of controlling Maryamchik automatically via an electronic controller, as would have been appreciated by a person having ordinary skill in the art.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maryamchik et al. US 20140311479 in view of Hollis et al. US 20110203573.

Re claim 15, Maryamchik teaches claim 13.  Maryamchik further teaches wherein two or more particle flow control devices (120) are configured to accommodate a non-uniform irradiance on the particle curtain such that the mass flow of particles is greatest where the irradiance is highest, and vice-versa (see [8, 47, 48, and 94]—maintaining constant particle temperature while accounting for different portions of the receiver at different temperatures due to different radiation exposure, with metering means 120 
Maryamchik does not explicitly teach “programmed.”
Hollis teaches a typical controller that would be programmed for similar control schemes [67, 68, 73, 99, 118, 124, 196, and 298].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Maryamchik with “programmed” as taught by Hollis, for the advantage of controlling Maryamchik automatically via an electronic controller, as would have been appreciated by a person having ordinary skill in the art.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maryamchik et al. US 20140311479 in view of Hollis et al. US 20110203573, and further in view of Zampieri US 20160032786.

Re claim 16, Maryamchik teaches claim 13.  Maryamchik does not teach wherein the particle flow control devices (156, in Figs. 1-2, and 156A-D in Fig. 3 [49 and 95]) are controlled automatically by the measured particle temperature entering the heat exchanger.  Note that Maryamchik teaches monitoring and controlling the heat absorption in the heat exchanger (150) (controlled with valves 156A-156D in Figs. 3-6) [52].
Hollis teaches a typical controller that would be programmed for similar control schemes for automatic (i.e., computerized) control [67, 68, 73, 99, 118, 124, 196, and 298].

Zampieri teaches measuring particle temperature entering the heat exchanger for the purpose of monitoring the heat supplied to a heat exchanger (Fig. 1, [128]).  This accords with Maryamchik’s described system which involves monitoring and controlling the heat absorption in the heat exchanger (150) (controlled with valves 156A-156D in Figs. 3-6) [52].  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “measuring particle temperature entering the heat exchanger” as taught by Zampieri with the system as taught by Maryamchik in view of Hollis, for the advantage of monitoring and controlling the heat absorption of the heating surface in each fluidized bed, as in Maryamchik [52].  Zampieri’s structure enables a control system for accomplishing “[t]he heat absorption of the heating surface in each fluidized bed can be monitored and controlled separately” by controlling the flow as is provided in Maryamchik [52].  Thus, when combined, they teach “wherein the particle flow control devices are controlled by the measured particle temperature entering the heat exchanger.”



Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maryamchik et al. US 20140311479 in view of Vandenhoeck US 4158385, and further in view of Zeng et al. US 20080176289.

Claim 17 is addressed below.
Re claim 19, Maryamchik teaches that the flow control device (156) meters particles to a heat exchanger (150) to “constantly match power demand for the system” [49] for use with a power generation system having a working fluid heated by the heat exchanger (150) [46 and 53-58].  Maryamchik does not teach wherein proportional-integral-derivative control methods are used to control the particle flow control devices to achieve a steady working-fluid outlet temperature.
Vandenhoek teaches to control the particle flow control devices to achieve a steady working-fluid outlet temperature (see Fig. 1, working fluid temperature measuring device 142 downstream of a heat exchanger 14, which controls a metering valve 96 that distributes particles to the heat exchanger 14—col. 7, lines 21-26).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Maryamchik with “to control the particle flow control devices to achieve a steady working-fluid outlet temperature” as taught by Vandenhoek, for the advantage of “constantly match[ing] power demand for the system” as in Maryamchik [49].  In other words, it is reasonably straightforward that a thermally driven power generation system, which is set to meet a power demand (e.g., full load conditions—as 
Zeng teaches wherein proportional-integral-derivative control methods are used to control the particle flow control devices to achieve a steady working-fluid outlet temperature [49].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify the combination of Maryamchik and Vandenhoek with “wherein proportional-integral-derivative control methods are used to control the particle flow control devices to achieve a steady working-fluid outlet temperature” as taught by Zeng, for the advantage of “constantly match[ing] power demand for the system” as in Maryamchik [49].  Zeng teaches an exemplary control scheme using a typical PID controller (i.e., proportional-integral-derivative) for control of a temperature setpoint, and a person of ordinary skill in the art would have appreciated that the same could be applied to Maryamchik for control of the working fluid temperatures therein.

Re claim 17, the rejection of claim 19 also teaches claim 17.  Zeng’s PID controller is an “automatic” controller, and Vandenhoek teaches temperature control based on the working fluid temperature at the exit of the heat exchanger.  Thus, the .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Maryamchik et al. US 20140311479 in view of Zeng et al. US 20080176289.

Re claim 18, Maryamchik teaches claim 13.  Maryamchik further teaches controlling the particle flow control devices to achieve a steady particle outlet temperature [47-48].  Maryamchik fails to teach wherein proportional-integral-derivative control methods are used to control the particle flow control devices to achieve a steady particle outlet temperature (Maryamchik doesn’t teach the italicized portion). 
Zeng teaches wherein proportional-integral-derivative control methods are used to control the particle flow control devices to achieve a steady particle outlet temperature [49].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Maryamchik with “wherein proportional-integral-derivative control methods are used to control the particle flow control devices to achieve a steady particle outlet temperature” as taught by Zeng, for the advantage of controlling the particle flow device (120) of Maryamchik (see [8, 47, 48, and 94]) based on a measured temperature of the particles heated by the solar receiver, in order to “maintain a constant temperature of the heated particles exiting the solar receiver” (see [8, 47, and 48] of Maryamchik) and to “achieve maximum allowable solids temperature leaving each area” .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8109265 is relevant to claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICKEY H FRANCE/Examiner, Art Unit 3746